Per Curiam,
The difficulty with the case of the defendants is that Priscilla Boice, under whose will they claim title, had no estate whatever in the land in question, either legal or equitable, which it was possible for her to pass by' any devise she could make. The estate absolutely ceased with her life. No title by election could be acquired under her will against an intervening purchaser without notice, and the authorities upon that subject are not applicable to the contention. She had no title to transmit, and the land vested in her heirs at her death by virtue of the original deed from John" McMichael to her trustee. However the acts of her children in accepting the legacies given them by her will might have affected them, there was no offer to prove any notice of those acts to the plaintiff, and as to it they were nugatory.
Judgment affirmed.